[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-13606                ELEVENTH CIRCUIT
                                                               APRIL 22, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                    D. C. Docket No. 07-80108-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ALFONSO DIAZ CARDENAS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 22, 2009)

Before TJOFLAT, DUBINA and ANDERSON, Circuit Judges.

PER CURIAM:

     Alfonso Diaz Cardenas appeals his conviction on one count of failing to
register as a sex offender under the Sex Offender Registration and Notification Act

(“SORNA”), 18 U.S.C. § 2250. The following facts are not in dispute. Cardenas

was convicted in California in 1993 on one count of unlawful sexual contact with a

minor while occupying a position of special trust, and his sentence included a

lifelong obligation to register as a sex offender. Between 1993 and 1999, Cardenas

filed various updates to his registration in California, all of which provided that his

responsibility to register was a lifelong requirement. In early February 2007,

Cardenas traveled from California to Palm Beach County, Florida. From that time

until his arrest in May 2007, Cardenas neither updated his California registration

nor filed a new registration in Florida.

       On appeal, Cardenas argues that we held in United States v. Madera, 528

F.3d 852 (11th Cir. 2008), that an individual convicted of a sex offense prior to

SORNA could not be prosecuted for failing to register during the gap period

between SORNA’s enactment and the Attorney General’s ruling that SORNA

applied retroactively to all sex offenders, regardless of when they were convicted.

Therefore, Cardenas asserts, because the material facts of Madera and this case are

essentially identical, his conviction is due to be reversed.1


       1
         Although Cardenas presents the issue as an Ex Post Facto Clause violation, his argument
is solely that his conviction should be overturned under Madera. Accordingly, he has abandoned
any claim under the Ex Post Facto Clause. See United States v. Jernigan, 341 F.3d 1273, 1283
n.8 (11th Cir. 2003).

                                               2
      We review the denial of a motion for judgment of acquittal de novo. United

States v. Evans, 473 F.3d 1115, 1118 (11th Cir. 2006). We also review issues of

statutory interpretation de novo. United States v. Anton, 546 F.3d 1355, 1357

(11th Cir. 2008).

      The Adam Walsh Child and Safety Protection Act, Pub. L. No. 109-248, 120

Stat. 587, was enacted on July 27, 2006. Title I of the Act, SORNA, created a

national sex offender registry law. See Pub. L. No. 109-248, §§ 101-55, 120 Stat.

587, 590-611. SORNA’s registry requirements provide that:

      (a) In general

      A sex offender shall register, and keep the registration current, in each
      jurisdiction where the offender resides, where the offender is an
      employee, and where the offender is a student . . .

      (b) Initial registration

      The sex offender shall initially register--

      (1) before completing a sentence of imprisonment with respect to the
      offense giving rise to the registration requirement; or

      (2) not later than 3 business days after being sentenced for that
      offense, if the sex offender is not sentenced to a term of
      imprisonment.

      (c) Keeping the registration current

      A sex offender shall, not later than 3 business days after each change
      of name, residence, employment, or student status, appear in person in
      at least 1 jurisdiction involved pursuant to subsection (a) of this

                                           3
      section and inform that jurisdiction of all changes in the information
      required for that offender in the sex offender registry. That
      jurisdiction shall immediately provide that information to all other
      jurisdictions in which the offender is required to register.

      (d) Initial registration of sex offenders unable to comply with
      subsection (b) of this section

      The Attorney General shall have the authority to specify the
      applicability of the requirements of this subchapter to sex offenders
      convicted before July 27, 2006 or its implementation in a particular
      jurisdiction, and to prescribe rules for the registration of any such sex
      offenders and for other categories of sex offenders who are unable to
      comply with subsection (b) of this section.

42 U.S.C. § 16913. Acting pursuant to § 16913(d), the Attorney General issued a

ruling on February 28, 2007, that “[t]he requirements of [SORNA] apply to all sex

offenders, including sex offenders convicted of the offense for which registration is

required prior to the enactment of [SORNA].” 28 C.F.R. § 72.3. Moreover,

SORNA created a federal crime for whoever:

      (1) is required to register under [SORNA];

      (2)(A) is a sex offender as defined for the purposes of [SORNA] by
      reason of a conviction under Federal law (including the Uniform Code
      of Military Justice), the law of the District of Columbia, Indian tribal
      law, or the law of any territory or possession of the United States; or

      (B) travels in interstate or foreign commerce, or enters or leaves, or
      resides in, Indian country; and

      (3) knowingly fails to register or update a registration as required by
      [SORNA].



                                          4
18 U.S.C. § 2250(a).

      We first addressed a timing issue involving a SORNA prosecution in

Madera. The defendant was convicted of sexual abuse in New York and moved to

Florida, both of which occurred prior to SORNA’s enactment. 528 F.3d at 854.

After SORNA was enacted, but before the Attorney General’s retroactivity ruling,

the defendant was indicted under § 2250 for failing to register. Id. The district

court denied the defendant’s motion to dismiss the indictment, finding, prior to the

Attorney General’s ruling, that SORNA applied retroactively as of the date its

enactment. Id. at 854, 856. On appeal, we reversed and concluded that the district

court erred in finding that SORNA was retroactive as of the date of its enactment,

because “Congress vested the Attorney General with sole discretion to determine

SORNA’s retroactivity.” Id. at 858. Moreover, we stated that because “the

Attorney General had sole discretion to determine whether or not SORNA was to

be retroactively applied to sex offenders convicted before its enactment date, it

only stands to reason that SORNA’s scope was undefined prior to that

determination.” Id. at 858-59. Therefore, we held that “[b]ecause [the

defendant’s] indictment concerns his failure to register during the gap period

between SORNA’s enactment and the Attorney General’s retroactivity

determination, he cannot be prosecuted for violating SORNA during that time.”



                                          5
Id. at 859.

       We recently revisited SORNA in United States v. Dumont, 555 F.3d 1288

(11th Cir. 2009), where the defendant was convicted of a sex offense prior to

SORNA, traveled interstate in the gap period between SORNA’s enactment and

the Attorney General’s retroactivity ruling, and was indicted and convicted after

the Attorney General’s ruling for failing to register “from in or about February 15,

2007, continuing through on or about May 16, 2007.” We affirmed the

defendant’s conviction on appeal, concluding that his obligation to register arose

on the date of the Attorney General’s retroactivity determination, that the

defendant thereafter had three business days to register in accordance with

§ 16913(c), and that after such time he was in violation of § 2250. Id. at 1291. We

further held that the “fact that [the defendant’s interstate travel] occurred prior to

the retroactivity determination does not preclude his prosecution under SORNA,”

because “§ 2250 criminalizes a sex offender’s failure to register after traveling in

interstate or foreign commerce, and the ‘travels’ language provides a jurisdictional

basis.” Id. at 1292.

       Here, the undisputed facts are essentially identical to Dumont, in that

Cardenas was convicted of a sex offense prior to SORNA, traveled interstate in the

gap period between SORNA’s enactment and the Attorney General’s retroactivity



                                            6
determination, and failed to register as of his arrest on May 9, 2007, which was

more than three business days after his obligation to register arose following the

Attorney General’s ruling. Accordingly, we conclude that Cardenas committed a

violation of § 2250.

      Cardenas’ next three arguments – that Congress exceeded its constitutional

authority by delegating the retroactivity determination to the Attorney General, that

SORNA violates the Commerce Clause, and that SORNA violates his procedural

and substantive due process rights – have all recently been rejected by this court in

United States v. Ambert, __ F.3d __, 2009 WL 564677 (11th Cir. Mar. 6, 2009).

Therefore, we decline to address them specifically.

             AFFIRMED.2




      2
             Cardenas’ request for oral argument is denied.

                                             7